Citation Nr: 1018602	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Alan Nelson II, General Attorney


INTRODUCTION

The Veteran served on active military duty from February 1958 
to February 1960.  In addition, he had subsequent service 
with the United States Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  

The Veteran presented testimony before the undersigned at the 
RO in September 2006.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  

Following the hearing, the Board remanded the case in August 
2007 for additional development.  That development being 
completed, the case is now once again before the Board with 
respect to the sole remaining issue on appeal involving a 
claim for service connection for bilateral hearing loss.  All 
of the several other previously addressed issues were fully 
resolved in the Veteran's favor following the August 2007 
Board remand.  

Regrettably, even though it will result in additional delay 
in adjudicating this appeal, the Board must again remand the 
issue of service connection for bilateral hearing loss to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
as the AMC did not substantially comply with the Board's 
previous August 2007 remand directives. See D'Aries v. Peake, 
22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the August 2007 remand, the Board noted that the record 
contained no opinion of a clinician addressing the nature and 
etiology of the Veteran's bilateral hearing loss. In the 
remand, the Board directed that if, on remand, evidence was 
developed which confirmed the existence of a current hearing 
disability, the Veteran should be afforded a compensation and 
pension examination with respect to this claimed condition.  
On remand, VA records were obtained which clearly reflect 
that VA is treating the Veteran for hearing loss.  Despite 
this evidence, as well as the Board's explicit directions, 
the Veteran was not scheduled for an examination.  
Accordingly, a remand is required.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (A remand confers upon the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.)  

Accordingly, this case is REMANDED for the following actions:

1.  All treatment records dating from 
October 2009 to the present from the 
Northport VA Medical Center for hearing 
loss should be obtained and associated 
with the claims file.  

2.  Following the completion of the above, 
the Veteran should be scheduled for a VA 
audiological examination.  The claims file 
must be made available to the examiner.  
Any indicated tests, if any, should be 
conducted.  

For purposes of determining the nature and 
etiology of any diagnosed bilateral 
hearing loss, the examiner is requested to 
provide an opinion concerning whether it 
is at least as likely as not (i.e., a 50 
percent or more probability) that the 
Veteran's current bilateral hearing loss 
is related to event, injury, or disease in 
service.  For the purposes of providing 
this opinion, the examiner will accept as 
fact the Veteran's in-service exposure to 
acoustic trauma, to include noise exposure 
related to serving as a truck driver.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide a requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3.  After completing the above and any 
other development as may be indicated, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board, as warranted.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

